NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



KYDELE E. WELDON,                           )
                                            )
             Appellant,                     )
                                            )
v.                                          )          Case No. 2D17-2247
                                            )
STATE OF FLORIDA,                           )
                                            )
             Appellee.                      )
                                            )

Opinion filed May 22, 2019.

Appeal from the Circuit Court for
Hillsborough County; Christopher C.
Sabella, Judge.

Howard L. Dimmig, II, Public Defender,
and Maura J. Kiefer, Special Assistant
Public Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Rachel Kamoutsas,
Assistant Attorney General, Miami,
for Appellee.


PER CURIAM.


             Affirmed.


MORRIS, BADALAMENTI, and ATKINSON, JJ., Concur.